Citation Nr: 0127648	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  01-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition, 
to include as secondary to a service connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 2001 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  
Additionally, VA has recently promulgating regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These changes in the law 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  These changes in the law also 
eliminate the concept of a well-grounded claim and supersede 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
38 U.S.C. § 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c).  

The Board notes that the veteran has contends that his 
present right knee disability was either incurred in active 
duty or is secondary to his service connected left knee 
disability.  He has identified private medical treatment for 
his right knee disorder from Dr. Theodore I. Macey and Dr. 
Michael T. Hartsfield.  However, it does not appear that a 
complete copy of the veteran's pertinent treatment records 
have been received from these physicians.  There are 
outpatient treatment records from Dr. Macey dated from July 
2000 to May 2001; however, the July 2000 treatment record 
indicated that the veteran had received prior treatment for 
his right knee disability.  Records of this prior treatment 
from Dr. Macey are not presently associated with the claims 
folder.  In light of the duty to assist and related 
provisions of the VCAA and its implementing regulations, the 
RO should obtain these records.  

Additionally, the veteran has submitted an April 1991 
treatment record and June 1991 telephone notation from Dr. 
Michael T. Hartsfield.  However, the copy of the April 1991 
treatment record does not appear to be complete.  On the 
contrary, it appears that a significant portion of the 
document between the date and the body is missing.  Thus, the 
RO should ensure that a complete copy of the April 1991 
treatment record, as well as any additional pertinent 
treatment records from Dr. Hartsfield that are not presently 
associated with the claims folder, are obtained and 
associated with the claims folder.

With respect to the duty to provide an examination when 
necessary to decide a claim, the veteran was afforded a 
recent VA examination in July 2001.  However, an opinion 
about the etiology of his right knee was not given.  In light 
of his contention that his right knee disability resulted 
from his service connected left knee disability, the Board 
finds that such opinion addressing the etiology of his right 
knee disability is necessary.

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment and private 
medical treatment for his right knee 
disability since separation from active 
duty.  These treatment records should be 
obtained and associated with the claims 
folder.  

The RO should obtain a complete copy of 
clinical treatment records from Dr. 
Theodore I. Macey and Dr. Michael T. 
Hartsfield.  In particular, the RO should 
ensure that a complete copy of Dr. 
Hartsfield's April 1991 treatment record 
is obtained and associated with the 
claims folder.   

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.

2.  Thereafter, the doctor who conducted 
the last VA examination should give an 
opinion as to the etiology or date of 
onset of his present right knee 
disability.  The RO should insure that 
efforts to notify the veteran of any 
scheduled VA examination(s) are 
documented within the claims folder.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the physician prior to the 
examination and he should provide 
complete rationale for all conclusions 
reached.  

The physician should specifically provide 
the following information:

a) The physician should review the 
medical evidence and so state that 
such review has been conducted. 

b)  He should identify any present 
right knee disabilities that are 
clinical shown.  For each such 
disability, the physician should 
proffer an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service or his service connected 
left knee disability. 

c)  If a right knee disability is 
shown to have preexisted active 
service or active duty for training, 
the physician should proffer an 
opinion as to whether the 
preexisting disability  "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
increased in severity during active 
service, or was otherwise aggravated 
by active service. 


3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




